Citation Nr: 0702730	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-12 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fibromyalgia.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the veteran's previously denied claims for service 
connection for PTSD, fibromyalgia, and peripheral neuropathy.  
The claims were reopened in a February 2005 statement of the 
case.

Service connection for PTSD, fibromyalgia, and peripheral 
neuropathy was previously denied in an April 2002 rating 
decision.  Although the RO reopened the veteran's previously 
denied claims, the Board must consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claim and adjudicate the claim de novo.  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  

The issues of entitlement to service connection for PTSD, 
fibromyalgia, and peripheral neuropathy are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claims for service connection for PTSD, fibromyalgia, 
and peripheral neuropathy were previously denied in an April 
2002 rating decision; the veteran did not file a timely 
appeal of the decision.

2.  Evidence received since the April 2002 rating decision 
relates to previously unestablished facts and raises a 
reasonable possibility of substantiating the veteran's claims 
for service connection for PTSD, fibromyalgia, and peripheral 
neuropathy.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied service 
connection for PTSD, fibromyalgia, and peripheral neuropathy 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.302, 20.1103 (2006).

2.  New and material evidence has been received to reopen the 
claims for service connection for PTSD, fibromyalgia, and 
peripheral neuropathy.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1104 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In an April 2002 rating decision, the RO denied the veteran's 
claims for service connection for PTSD, fibromyalgia, and 
peripheral neuropathy.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2006).  
Thus, the April 2002 decision became final because the 
veteran did not file a timely appeal.

The claims for entitlement to service connection for PTSD, 
fibromyalgia, and peripheral neuropathy may be reopened if 
new and material evidence is submitted.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).  The veteran filed his application to 
reopen his claims in May 2003.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service treatment records, and the veteran's own 
statements.  The RO found that there was no current diagnoses 
of PTSD, fibromyalgia, or peripheral neuropathy, and the 
claims were denied.  

The veteran applied to reopen his claims for service 
connection in May 2003.  The Board finds that the evidence 
received since the last final decision in April 2002 is not 
cumulative of other evidence of record, relates to 
unestablished facts, and raises a reasonable possibility of 
substantiating his claims.

Newly received evidence includes an April 2005 private 
psychiatric evaluation  which shows that the veteran has been 
diagnosed with PTSD in conformance with the standards of the 
DSM-IV.  This is evidence that is both new and material, as 
it demonstrates a current diagnosis of PTSD.  At the time of 
the April 2002 denial, the evidence did not show the presence 
of any psychiatric disorder, including PTSD.  The new 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.303.   New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claim for service connection for PTSD is 
reopened.  

Newly received evidence also includes a March 2003 letter 
from Lidia Garib Garcia, M.D., the veteran's private treating 
physician, in which Dr. Garib Garcia stated that the veteran 
had been under her treatment for musculoskeletal conditions 
including fibromyalgia and peripheral neuropathy since March 
1998.  Dr. Garib Garcia stated that the veteran's medical 
history of longstanding complaints of chronic headaches, sore 
throat, and generalized fatigue were consistent with a 
diagnosis of fibromyalgia.  The veteran's peripheral 
neuropathy was diagnosed following electrodiagnostic studies 
in June 1998.  This is evidence that is both new and 
material, as it demonstrates current diagnoses of 
fibromyalgia and peripheral neuropathy.  At the time of the 
April 2002 denial, the evidence did not show the presence of 
either fibromyalgia or peripheral neuropathy.  The new 
evidence was not previously considered by agency decision 
makers, is not cumulative or redundant, relates to 
unestablished facts necessary to substantiate the claims, and 
raises a reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.303.   New evidence is sufficient to reopen a 
claim if it contributes to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability, even where it may not convince the Board to grant 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Accordingly, the claims for service connection for 
fibromyalgia and peripheral neuropathy are reopened.  

With respect to the claims to reopen, the Board finds that VA 
has substantially satisfied the duties to notify and assist 
as required under 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159 (2006).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this issue 
given the favorable nature of the Board's decision with 
regard to reopening the claims.  





	(CONTINUED ON NEXT PAGE)



ORDER

The claim for service connection for post-traumatic stress 
disorder is reopened.  To that extent only, the appeal is 
allowed.

The claim for service connection for fibromyalgia is 
reopened.  To that extent only, the appeal is allowed.

The claim for service connection for peripheral neuropathy is 
reopened.  To that extent only, the appeal is allowed.


REMAND

Additional development is needed prior to further disposition 
of the claims.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on the claim.  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).

The veteran underwent VA psychiatric examination in February 
2002 and in November 2005.  On both occasions, no psychiatric 
disability was diagnosed.  In February 2002, it was 
determined that while the veteran was exposed to combat 
stressors during service, that exposure had not resulted in 
any significant interference or difficulties in  his life.  
On examination in November 2005, the examiner noted that the 
veteran's reported stressors were nonspecific, and were not 
responsible for any neuropsychiatric condition.  At the time 
of the February 2002 examination, there was no contrary 
evidence of record.  While a private opinion finding that the 
veteran did have PTSD in conformance with the standards of 
DSM-IV was of record at the time of the November 2005 
examination, the examiner did not address that opinion.  For 
this reason, and because the record is replete with specific 
stressors, the Board finds that an additional examination and 
opinion with regard to whether the veteran currently meets 
the criteria for a DSM-IV compatible diagnosis of PTSD, is 
necessary.  In this regard, the examiner on remand should 
specifically reconcile his or her opinion with the other 
opinions of record, including the April 2005 psychiatric 
evaluation. 

Additionally, at the time of the November 2005 examination, 
the veteran reported that he was receiving treatment for PTSD 
with Cesar A. Reyes Laborde, M.D.  Because VA is on notice 
that there are additional records that are applicable to the 
veteran's claim, these records should be obtained.  If 
possible, the veteran himself is asked to obtain these 
records and submit them to the VA in order to expedite the 
process.

With regard to the claim for service connection for 
fibromyalgia, the veteran underwent VA examination in 
February 2002, at which time it was found that the veteran 
did not meet the criteria for a diagnosis of fibromyalgia.  
Since that time, additional records have been added to the 
claims folder indicating that the veteran's symptoms, which 
were reported as early as 1976, are compatible with a 
diagnosis of fibromyalgia.  The veteran's private physician 
found that the veteran's fibromyalgia may have first 
manifested in service, as evidenced by his frequent 
complaints of chronic headaches.  Because it is not clear to 
the Board whether the veteran's current diagnosis of 
fibromyalgia is related to his in-service complaints of 
chronic headaches and sore throat, the Board finds that a 
remand for an etiological opinion is in order.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of a claimed disorder or an such 
relationship).  

Finally, with regard to the veteran's claim for service 
connection for peripheral neuropathy, the Board also finds 
that a remand for an etiological opinion is necessary.  The 
veteran underwent VA examination in February 2002, at which 
time it was found that the veteran did not meet the criteria 
for a diagnosis of peripheral neuropathy.  Since that time, 
additional records have been added to the claims folder 
indicating that the veteran's symptoms are consistent with a 
diagnosis of peripheral neuropathy.  The veteran contends 
that his peripheral neuropathy is at least in part due to 
exposure to herbicide agents during service in Vietnam.  
Because the veteran served in Vietnam from September 1969 to 
September 1970, and is therefore presumed to have been 
exposed to herbicide agents (see 38 C.F.R. 
§ 3.307(a)(6)(iii)), the Board finds that a remand for an 
etiological opinion is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file private medical records 
from Cesar A. Reyes Laborde, M.D.,  
dated from April 2005 to the present, 
pertaining to treatment for PTSD or 
other psychiatric disorders.  All 
attempts to secure these records must 
be documented in the claims folder.

2.  Schedule the veteran for a VA 
psychiatric examination. The physician 
should review the record and render an 
opinion as to whether the veteran 
currently meets the criteria for a 
diagnosis of PTSD in conformance with 
the standards of DSM-IV.  The examiner 
should indicate that the claims folder 
has been reviewed and discuss the 
private and VA medical records of 
treatment relating to psychiatric 
disorders. The examiner should 
specifically address and reconcile his 
or her opinion with the February 2002, 
April 2005, and November 2005 opinions 
related to whether the veteran meets 
the criteria for a diagnosis of PTSD.  
The rationale for all opinions must be 
provided.

3.  Schedule the veteran for a VA 
fibromyalgia examination for the 
purpose of ascertaining the likely 
etiology of the veteran's complaints of 
easy fatigability and generalized body 
aches, which have been diagnosed as 
fibromyalgia.  The claims folder should 
be available for review in conjunction 
with the examination and the examiner 
should indicate that the claims folder 
has been reviewed.  The examiner should 
state whether or not a diagnosis of 
fibromyalgia is warranted.  If not, the 
examiner should state whether or not 
the veteran has any disability 
characterized by easy fatigability and 
generalized body aches.  The examiner 
should specifically comment as to 
whether it is as likely as not (50 
percent probability or greater) that 
any fibromyalgia or disability 
characterized by easy fatigability and 
generalized body aches, is related to 
the veteran's in-service complaints of 
chronic headaches and sore throat.  The 
examiner should reconcile his or her 
opinion with all other opinions of 
record, including the private March 
2003 opinion.  The rationale for all 
opinions must be provided.

4.  Schedule the veteran for a VA 
neurological examination for the 
purpose of ascertaining the likely 
etiology of the veteran's peripheral 
neuropathy.  The claims folder should 
be available for review in conjunction 
with the examination and the examiner 
should indicate that the claims folder 
has been reviewed.  The examiner should 
specifically comment as to whether it 
is as likely as not (50 percent 
probability or greater) that the 
veteran's peripheral neuropathy is 
related to exposure to herbicide 
agents.  The rationale for all opinions 
must be provided.

5.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claims for 
service connection for PTSD, 
fibromyalgia, and peripheral 
neuropathy.  If further action remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow the appropriate opportunity to 
respond thereto. Thereafter, the case 
should be returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


